United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1232
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                             Terrence Lamar Hawkins

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
               for the Western District of Missouri - Jefferson City
                                 ____________

                             Submitted: July 24, 2017
                              Filed: August 4, 2017
                                  [Unpublished]
                                  ____________

Before COLLOTON, MURPHY, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.

      Terrence Hawkins brings this appeal after the district court1 revoked his
supervised release on concurrent federal sentences that he was serving, and imposed

      1
       The Honorable Brian C. Wimes, United States District Judge for the Western
District of Missouri.
concurrent revocation sentences of 10 months in prison and no additional supervised
release.

       For reversal, Hawkins challenges as unlawful a search during which a police
officer found drugs in his pocket. This argument fails because Hawkins did not raise
it below, and in any event, he did not allege harassment. See United States v.
Charles, 531 F.3d 637, 640 (8th Cir. 2008) (assuming defendant did not waive Fourth
Amendment argument by failing to raise it before district court, and holding that
exclusionary rule does not apply in revocation of supervised release proceedings
absent showing of harassment). Hawkins also argues that his sentence is
substantively unreasonable, but this argument fails as well. Reviewing for an abuse
of discretion, see United States v. Growden, 663 F.3d 982, 984 (8th Cir. 2011) (per
curiam) (standard of review), we conclude that the sentence, which is within the
advisory Guidelines revocation range, is not unreasonable, see United States v.
Petreikis, 551 F.3d 822, 824 (8th Cir. 2009) (applying presumption of substantive
reasonableness to revocation sentence within Guidelines range).

      Accordingly, we affirm the judgment, and we grant counsel’s motion to
withdraw.
                    ______________________________




                                        -2-